Citation Nr: 0925610	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left femur fracture, with history of muscle injury to group 
XIV, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a back disability, 
to include as secondary to the residuals of a left femur 
fracture.

3.  Entitlement to service connection for a neck disability, 
to include as secondary to the residuals of a left femur 
fracture.

4.  Entitlement to service connection for a bilateral hand 
disability, to include as secondary to the claimed back 
and/or neck disability.

5.  Entitlement to service connection for a right knee 
disability, to include as secondary to the residuals of a 
left femur fracture.

6.  Entitlement to service connection for a right leg 
disability, to include as secondary to the residuals of a 
left femur fracture.

7.  Entitlement to service connection for a left arm and 
shoulder condition, to include as secondary to the residuals 
of a left femur fracture.

8.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a February 
2005 rating decision, the RO in Waco, Texas increased the 
rating of the residuals of the left femur fracture from 10 to 
20 percent.  The Veteran's disagreement with the rating 
assigned led to the appeal of this issue.  In a January 2006 
rating decision, the RO in Cleveland, Ohio denied the service 
connection claims on appeal.  The claims file was later 
returned to the RO in Waco, Texas.  The Veteran perfected an 
appeal regarding all claims denied in this rating decision, 
except for the application to reopen a claim for service 
connection for gout.
In May 2006, the Veteran requested a Travel Board hearing.  
The Veteran, however, withdrew this request for a hearing in 
February 2007.  See 38 C.F.R. § 20.704.  In May 2007, the 
Veteran testified before a Decision Review Officer (DRO) at 
the RO.  A transcript of this hearing has been associated 
with the claims file.

The representative has raised the issue of service connection 
for a left hip condition.  The Board notes that the service-
connected residuals of a left femur fracture are currently 
rated, in part, based upon limitation of motion of the thigh.  
Nevertheless, this matter is referred to the RO for 
clarification and any indicated action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

All issues on appeal except for the claim of service 
connection for diabetes mellitus are addressed in the REMAND 
appended to the decision below; they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits in this decision has been obtained; the 
Veteran has been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the Veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  There is no medical evidence of a diagnosis of diabetes 
mellitus until many years after service; there is no 
competent evidence of a nexus between the Veteran's diabetes 
and service; a presumption of herbicide exposure is not 
applicable.  



CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim for service connection for diabetes.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
notification letters during the pendency of this appeal to 
include an August 2005. The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

In addition, in a March 2006 letter, the Veteran was provided 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.  To the extent that the March 2006 letter is not 
a "VCAA notification letter" in that the main object of the 
letter was to inform the Veteran of receipt of his DRO 
election, the Board finds that a reasonable person would 
understand from this letter how to establish a disability 
rating and an effective date, and thus, there is no evidence 
of prejudice to the appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued after the rating decision on appeal.  
The RO cured the timing by re-adjudication of the claim, as 
demonstrated by the statement of the case issued in April 
2006.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains service 
treatment records, VA treatment records, and private medical 
records.  The Veteran has not been provided a VA examination 
in which an examiner provided an opinion regarding service 
etiology.  In this case, the Veteran has testified that he 
was diagnosed as having diabetes around 1987, or 
approximately 35 years after his separation from service.  
The service personal records do not show, nor has the Veteran 
contended that he had service in Korea or Vietnam, and he has 
not indicated that he was exposed to a herbicide agent.  He 
has not indicated that the disability began in or is 
otherwise due to his period of active duty.  Unser such 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The claims file contains evidence that the Veteran was 
granted disability benefits from the Social Security 
Administration (SSA), with a disability onset date of 
September 1976.  There is no indication that VA has attempted 
to obtain these records.  VA normally has a duty to seek 
these records.  See 38 C.F.R. § 3.159(c); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  As discussed below, the RO/AMC is directed to 
obtain these records prior to final adjudication of the other 
claims on appeal.  Regarding the claim for service connection 
for diabetes, however, the Board finds that a remand is not 
necessary to obtain these records.  In this case, the Veteran 
has not indicated that these records are relevant to this 
claim.  More importantly, however, the Veteran has not 
asserted that the disability began in or is attributable to 
service or that he had service that would provide for 
presumptive service connection.  In these circumstances, 
there is no duty to obtain these records.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated on the merits in this appeal.  Adjudication 
of this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
diabetes mellitus will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed.

For Veterans who serviced in Korea, the VA Adjudication 
Procedures Manual documents that the Department of Defense 
(DOD) has identified specific units that served in areas 
along the demilitarized zone (DMZ) in Korea where herbicides 
were used between April 1968 and July 1969.  The Adjudication 
Procedures Manual provides that herbicide exposure should be 
conceded on a factual basis if the Veteran alleges service 
along the DMZ in Korea, and was assigned, during the period 
of herbicide use, to one of the units listed in a table.  
Thus, in the cases of conceded exposure, service connection 
would also be granted for diabetes mellitus, Type II, based 
on the presumption of service connection based on the 
conceded exposure.  M21-1MR, Part IV, Subpart ii, 2.C.10.l.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

There is ample medical evidence of a current diagnosis of 
diabetes mellitus.  There is no medical evidence of diabetes 
during service or within one year of active duty.  In the May 
2007 DRO hearing, the Veteran indicated that he was first 
diagnosed as having diabetes about 20 years ago or 
approximately 35 years after his separation from service.  
The Veteran testified that he never went overseas during 
service.  In this testimony, the Veteran indicated possible 
confusion regarding eligibility for service connection for 
diabetes ("maybe I got mixed up").  

Analysis

Service connection is not warranted for diabetes.  There is 
no medical evidence of diabetes during service or many years 
thereafter and it is not contended otherwise.  There is no 
medical evidence or competent opinion that links his diabetes 
to service.  Although service connection for diabetes 
mellitus, type II is granted in certain circumstances based 
on presumed exposure to a herbicide agent, the Veteran has 
not asserted he was exposed to herbicides during service and 
his service does not qualify for presumptive exposure based 
on the area in which he served.  That is, he did not serve in 
Korea or Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  

In summation, the Board finds that there is no medical 
evidence of a diagnosis of diabetes mellitus until many years 
after service.  There is no competent evidence of a nexus 
between the Veteran's diabetes and service.  As the Veteran 
did not serve in Korea or Vietnam, and it is no contended 
otherwise, a presumption of herbicide exposure is not 
applicable.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for diabetes 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

Based on the representative's statements, the Board finds it 
necessary to clarify the increased rating issue that is on 
appeal.  Service-connection is in effect for arthritis of the 
left knee, evaluated as 10 percent disabling.  Service 
connection was granted for the knee disability as secondary 
to the Veteran's service-connected residuals of a left femur 
fracture.  In a March 2006 rating decision, the RO denied the 
claim for a rating in excess of 10 percent for arthritis of 
the left knee and the Veteran did not appeal this decision.  
Therefore, entitlement to an increased rating for the knee 
disability is not in appellate status.  Entitlement to a 
rating in excess of 10 percent for residuals of a left femur 
fracture, with history of an injury to Muscle Group XIV, is 
in appellate status.
                                          
In a May 2009 informal hearing presentation, the 
representative contended that there were inadequacies in 
previous VA examinations.  He asserted that another   
examination to evaluate the Veteran's residuals of a left 
femur fracture is warranted to ascertain the current severity 
of the disability.  The last examination was provided in 
October 2006, more than two and half years ago.  (The Veteran 
was provided with an October 2007 orthopedic examination but 
this evaluation did not include residuals of a fracture of 
the left femur.)  In the October 2007 VA examination, the 
examiner reported that the Veteran sustained a work related 
low back injury six years ago and had a neck injury playing 
golf a few years prior (decades after service).  The examiner 
opined that the Veteran's back and neck disabilities were due 
to these post-service prior injuries.  The representative 
alleges that the examiner did not consider whether these 
disabilities were aggravated by the Veteran's service-
connected residuals of left femur fracture.  He further 
asserts that medical evidence that indicates such a 
relationship was not considered.  The Board also notes that 
in the May 2007 hearing, the Veteran contended, in essence, 
that service connection was warranted for arthritis of 
multiple joints as secondary to his service-connected 
arthritis in his left leg.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

Upon remand, the Veteran must be informed of the evidence 
needed to substantiate his claim for secondary service 
connection for a back disability and be provided with a copy 
of 38 C.F.R. § 3.310 and the amendment to that regulation, 
effective October 10, 2006.  Thereafter, he must be afforded 
another VA examination that includes an opinion addressing 
the question of whether his back disability was aggravated by 
his service-connected residuals of a fracture of the left 
femur.  38 C.F.R. § 3.310; Allen, supra. 

The representative also alleges that there are treatment 
records relating to the Veteran's back disability that are 
not in the claims file.  He specifically points to records 
documenting back/neck surgeries at Baylor University Medical 
Center have not been obtained.  The representative indicates 
that these surgeries occurred in the 1960s and 1970s and that 
the prior request to Baylor only addressed more recent 
records.  The AMC/RO must obtain all relevant treatment 
records (VA and non VA), to include all medical records from 
the Baylor University Medical Center.  38 C.F.R. 
§ 3.159(c)(1)(2).

Regarding a right knee condition, the representative 
acknowledges that the October 2007 VA examiner found no 
current disability, but he also points out that there a 
history of giving way (instability) of the knee was noted at 
that time and there is prior evidence of degenerative joint 
disease in the right knee.  The representative requests that 
the claim be remanded for a new examination in which the 
examiner addresses the questions of a current diagnosis and 
whether any knee disability that is present was caused or 
aggravated by his service-connected residuals of a left femur 
fracture.  The Board agrees.  38 C.F.R. § 3.310; Allen, 
supra.

Regarding the bilateral hand disability, the representative 
contends that there is evidence that this disability is 
secondary to the Veteran's back and neck disabilities.  Thus, 
adjudication of this claim must be deferred pending 
adjudication of the claims for service connection for neck 
and back disorders.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Regarding the claims for service connection for a left 
arm/shoulder and right leg disabilities, the representative 
contends that service connection should be granted, but he 
did not cite any evidence in support of the claim.  However, 
as the Veteran asserts that these disabilities are also 
secondary to his service-connected residuals of the left 
femur fracture, the new examination should also address the 
questions of whether such disabilities were caused or 
aggravated by the Veteran's residuals of a left femur 
fracture.  38 C.F.R. § 3.310; Allen, supra.
Thus, all service connection claims remaining on appeal are 
intertwined as they are either claimed as secondary to the 
service-connected residuals of a left femur fracture, or 
claimed as secondary to one of the disabilities at issue.  
The Board finds that a remand of all of these claims is 
required in order to ensure that adjudication is based on a 
thorough, current VA examination in which the examiner 
addresses all issues raised by the record.  

As indicated in the decision above, the claims file contains 
evidence that the Veteran was granted disability benefits 
from the SSA, with a disability onset date of September 1976.  
There is no indication that VA has attempted to obtain these 
records.  VA has a duty to seek these records.  See 38 C.F.R. 
§ 3.159(c); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

Upon remand, the Board finds that the Veteran should also be 
issued a VCAA notification letter that addresses the service 
connection claims remaining on appeal (issues 2 through 7 on 
pages 1 and 2 above).  Regarding the increased rating claim, 
the Board finds that the issued June 2008 VCAA notice letter 
substantially satisfied the notice requirements in an 
increased rating claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regarding the claims for 
service connection for back, neck, bilateral hand, right 
knee, right leg, and left arm/shoulder disabilities, however, 
the Board finds that another VCAA notification letter should 
be issued.  This letter must address direct and secondary 
service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the service connection claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the service connections 
claims.  Specifically, the letter 
should: (a) inform the Veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) 
inform the Veteran about the information 
and evidence that VA will seek to 
provide; and (c) inform the Veteran 
about the information and evidence the 
Veteran is expected to provide.

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran must also be notified of the 
information and evidence needed to 
substantiate his claims for secondary 
service connection.  The Veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims 
remaining on appeal must be obtained for 
inclusion in the record, to include 
records from Baylor University Medical 
Center regarding the back /neck 
surgeries that occurred in the 1960s and 
1970s

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

4.  The Veteran should be scheduled for 
a VA orthopedic or joints examination 
for the purpose of evaluating the 
severity of the Veteran's service-
connected residuals of a left femur 
fracture and the nature and etiology of 
his back, neck, bilateral hand, right 
knee, right leg, and left arm/shoulder 
disabilities.  The claims file should be 
made available to the examiner prior to 
this evaluation.

A.  The examiner should note all symptoms 
and objective findings relating to the 
Veteran's service-connected residuals of 
a left femur fracture, to include 
limitation of motion of the left 
hip/thigh and any residuals of an injury 
to Muscle Group XIV.

The examiner should complete a range of 
motion study for the left hip/thigh and 
state whether it is at least as likely as 
not that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion in any of 
the ranges of motion should be expressed 
in degrees.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

B. Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner should 
also address the following questions 
regarding service connection:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that any 
disability of the back, neck, 
hands, right knee, right leg, 
or left arm or shoulder that 
are present began in service or 
is otherwise attributable to 
service?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any 
disability of the back, neck, 
right knee, right leg, or left 
arm or shoulder was caused or 
aggravated by the residuals of 
a left femur fracture?

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that any 
disability of the bilateral 
hands was caused or aggravated 
by a neck or back disability?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the Veteran has a disability that was 
aggravated by the service-connected 
residuals of a left femur fracture, to 
the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the disability (e.g., 
slight, moderate) before the onset of 
aggravation.

5.  Thereafter, the claims remaining on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.

If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


